DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obravac (U.S. Patent Publication 2008/0248386) in view of Chang (U.S. Patent 6399253).
	Obravac discloses an electrode for a lithium ion electrochemical cell comprising a current collector, and an active material layer on the current collector, wherein the active material layer has raised features that are distributed evenly and that are formed by 
	Obravac fails to disclose that the pattern has a size of 0.001 to 900 microns. 
	Remizov discloses a lithium plate that is placed on top of an anode in an energy storage device, wherein the lithium plate comprises uniformly distributed contact points between the anode and lithium metal, and through holes regularly distributed adjacent to the contact points (Paragraph 0022).  Remizov also discloses that the width of the through hole is 10-10,000 microns and that a ratio of the width of the contact area between two through holes to a width of the through hole may be in a range of 0.5 to 2 (Paragraphs 0023 and 0025), as recited in claims 5-9 of the present invention.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the raised features of Obravac could have a size of 0.001 to 900 microns because Remizov teaches that when a uniform patterned lithium layer has patterns that are spaced apart by less than 100 microns, the size of the features can be in this range in order to create uniform lithiation.
Allowable Subject Matter
4.	Claims 1-4 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art references fail to disclose or reasonably suggest the use of a .
Response to Arguments
6.	Applicant’s arguments, filed 9/2/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, due to the amendments made to the claims, a new ground(s) of rejection is made in view of newly found prior art references.
	Applicants argue that Chang is in the form of a through hole, which is different from the embossed of engraved pattern of the present invention.  Applicants also argue that the shape of the present invention is different from the island-like patterns of Zhong.  The reference, Obravac, is now being used to teach a lithium layer that has been embossed with uniform raised features.  Additionally, the claims of the present invention do not recite anything related to the shape of the features.  Thus, the features of Obravac read on the claims of the present invention. 
	Applicants argue that a person of ordinary skill in the art would not have been motivated to apply the distance of Chang to the diffusion distance of the lithium ions of Zhong with any reasonable expectation of success.  The references, Obravac and Remizov, are now being combined to teach the claims of the present invention.  Both references teach the importance of uniform patterns (raised features in Obravac and through holes in Remizov) to create uniform lithiation at the anode.  Thus, the two references can be combined for this reason.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722